Proceeding pursuant to Public Officers Law § 36 to remove the respondent from the office of Treasurer of the Selden Fire District.
Adjudged that the petition is denied and the proceeding is dismissed on the merits, with costs.
Removal from office pursuant to Public Officers Law § 36 is not warranted where there are no “allegations of self-dealing, corrupt activities, conflict of interest, moral turpitude, intentional wrongdoing or violation of a public trust” (Matter of Deats v Carpenter, 61 AD2d 320, 322 [1978]; Matter of Morin v Gallagher, 221 AD2d 765, 766 [1995]).
The misconduct alleged, even if accepted as true, does not rise to the level necessary to justify the respondent’s removal (see Matter of Morin v Gallagher, supra). Accordingly, the petition must be denied and the proceeding dismissed. Ritter, J.P., McGinity, Townes and Mastro, JJ., concur.